





Exhibit 10.3
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of
February 25, 2016 (“Effective Date”), by and among STAG INDUSTRIAL, INC., a
Maryland corporation (“Company”), STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(“Partnership”), a Delaware limited partnership, and PETER S. FEAREY
(“Executive”) to affirm the terms and conditions of Executive’s employment.
The parties agree as follows:    
1.Employment. Employer (as defined below) hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.
2.    Duties.
2.1    Position. Executive is employed on a full-time basis from the Effective
Date through the first anniversary of the Effective Date (the “Initial Term”),
as Executive Vice President and Chief Technology Officer, shall report directly
to the Chief Executive Officer of the Company, and shall have the duties and
responsibilities commensurate with such position as shall be reasonably and in
good faith determined from time to time by the Chief Executive Officer,
including such duties and responsibilities with respect to the Company, the
Partnership and/or a subsidiary of either (collectively, “Employer”).
2.2    Duties. Executive shall: (i) abide by all applicable federal, state and
local laws, regulations and ordinances, and (ii) except for vacation and illness
periods, devote substantially all of his business time, energy, skill and
efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business interests of the Employer;
provided, that, notwithstanding the foregoing, Executive may (x) make and manage
personal business investments of his choice, subject to the limitations set
forth in Section 8 hereof, (y) serve as a director or in any other capacity of
any business enterprise, including an enterprise whose activities may involve or
relate to the Employer’s Business (as defined in Section 8), provided that such
service is expressly approved in advance by the Board of Directors of the
Company (the “Board of Directors”), and (z) serve in any capacity with any
civic, educational, religious or charitable organization, or any governmental
entity or trade association; provided that all such other activities do not
materially interfere with the performance of the Executive’s duties hereunder.
3.    Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall continue until and including the expiration of the
Initial Term unless earlier terminated as herein provided. The Initial Term
shall be automatically renewed for successive one-year periods (each an
“Extended Term”) unless either party gives written notice of non-renewal at
least sixty (60) days prior to the end of the Initial Term or any Extended Term.
As used herein, “Term” shall include the Initial Term and any Extended Term, but
the Term shall end upon any lawful termination of Executive’s employment with
Employer as herein provided.
4.    Compensation.
4.1    Base Salary. As compensation for Executive’s performance of Executive’s
duties as set forth herein and as hereafter determined by the compensation
committee of the Board of Directors from time to time, Employer shall pay to
Executive a base salary of two hundred forty thousand dollars ($240,000) per
year (“Base Salary”), payable in accordance with the normal payroll practices of
Employer, less all legally required or authorized payroll deductions and tax
withholdings. Base Salary shall be reviewed





--------------------------------------------------------------------------------







annually, and may be increased, at the sole discretion of the compensation
committee of the Board of Directors, in light of the Executive’s performance and
the Employer’s financial performance and other economic conditions and relevant
factors determined by the compensation committee.
4.2    LTIP Units, Restricted Stock and Other Equity Awards.
(a)    At any time after the execution of this Agreement, as part of the
consideration for his employment as an officer of the Company, Executive shall
be eligible to receive grants of LTIP Units (as defined in the Partnership’s
agreement of limited partnership), shares of common stock (“Restricted Stock”)
or other equity awards, in such amount and in such form as the compensation
committee of the Board of Directors deems appropriate, should it determine that
such a grant is advisable in its sole discretion. Such grants shall be subject
to the terms and conditions of the STAG Industrial, Inc. 2011 Equity Incentive
Plan, as amended (or such subsequent equity plan as may be in place from time to
time) and the applicable award agreement determined by the compensation
committee of the Board of Directors.
(b)    Any LTIP Units granted to the Executive during the term of this Agreement
shall be deemed to have been granted to the Executive in consideration of
services rendered or to be rendered in Executive’s capacity as a partner of the
Partnership. During the Term, the Company and the Partnership shall (and shall
cause each subsidiary that is a component Employer to) allocate the services
provided by Executive to each component Employer and compensate Executive from
the respective component Employer on a basis proportionate to the services
provided by Executive to each component Employer. The parties confirm that
Employer shall (and intends to) require that a sufficient amount of services be
provided hereunder to the Partnership by Executive in his capacity as a partner
of the Partnership to constitute full and adequate consideration for the
issuance of LTIP Units to Executive.
4.3    Bonus. At the sole discretion of the Board of Director’s compensation
committee, Executive may be paid a cash bonus (“Bonus”) relating to each fiscal
year during the Term subject to the satisfaction of the terms and conditions set
forth in the Executive Compensation Program approved by the Board of Director’s
compensation committee. Such discretionary Bonus, if any, shall be paid on or
before January 15 of the following calendar year.
5.    Customary Fringe Benefits. Executive shall be eligible for all customary
and usual fringe benefits generally available to full-time employees of
Employer, subject to the terms and conditions of Employer’s policies and benefit
plan documents, as the same may be amended from time to time. As of the date
hereof, Employer provides the following fringe benefits: group health insurance,
group dental insurance, life insurance, accidental death and disability
insurance and flexible health and child care spending program. Employer reserves
the right to change or eliminate the fringe benefits (except the life insurance)
on a prospective basis, at any time, effective upon written notice to Executive
(which written notice may be delivered electronically by e-mail to Executive’s
Company email account). In addition, Executive shall receive an allowance for
commuting and parking costs of up to five hundred dollars ($500.00) a month.
Notwithstanding the Company’s vacation accrual rates in its vacation policy
provisions, Executive shall be entitled to accrue vacation of four (4) weeks per
year or, if greater, the amount provided under the Company’s vacation policy
provisions.
6.    Business Expenses. Executive shall be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Employer. To obtain reimbursement, expenses must be
submitted within one (1) month of being incurred with appropriate supporting
documentation in accordance with Employer’s policies. All such expenses shall be
reimbursed within one (1) month of submission and, in any event, in the same
fiscal year in which they were incurred or within one (1) month after the end of
such year.


-2-



--------------------------------------------------------------------------------







7.    Termination of Employment. Subject to the terms and conditions of this
Section 7, either Company or Executive may terminate Executive’s employment with
Employer at any time, with or without Cause (as defined in Section 7.10) or Good
Reason (as defined in Section 7.10), during the Term. Any termination of
Executive’s employment during the Term shall be communicated by written notice
of termination from the terminating party to the other party (“Notice of
Termination”). The Notice of Termination shall indicate the specific
provision(s) of this Agreement relied upon in effecting the termination and a
written statement of the reason(s) for the termination. In the case of a Notice
of Termination provided by Executive to Employer, such Notice of Termination
shall not be effective for a period of thirty (30) days after receipt of such
Notice of Termination by Employer. In the case of a Notice of Termination
provided by Company to Executive, such Notice of Termination shall not be
effective for a period of thirty (30) days after receipt of such Notice of
Termination by Employer, except that the Company may, in its discretion, pay
Executive Base Salary in lieu of the notice period or any portion thereof. If
Executive’s employment is terminated by either party, for any reason, during the
Term, Employer shall pay to the Executive accrued and unpaid Base Salary, any
awarded but unpaid Bonus for the most recently completed fiscal year and accrued
but unused vacation as of the date of Executive’s termination of employment.
Except as otherwise provided in this Section 7 and its subsections, Employer
shall have no further obligation to make or provide to Executive, and Executive
shall have no further right to receive or obtain from Employer, any payments or
benefits in respect of the termination of Executive’s employment with Employer
during the Term. In addition, effective immediately upon termination of
employment, Executive shall no longer be eligible to contribute to or to be an
active participant in any retirement or benefit plan covering employees of
Employer; provided, however, Executive may effect a rollover or other transfer
of his interests in any such retirement or benefit plan in accordance with the
terms of such plan and applicable law. All other Employer obligations to
Executive shall be automatically terminated and completely extinguished.


7.1    Severance Upon Involuntary Termination without Cause. If Company
terminates Executive’s employment with Employer without Cause during the Term,
such termination is not in connection with Executive’s death or Disability (as
defined in Section 7.10), and such termination qualifies as a “Separation from
Service” under Section 409A (as defined in Section 7.10), Executive shall be
entitled to a “Severance Package” that consists of the following:
(a) an amount equal to the product of (a) the Bonus (or deemed Bonus) referenced
in Section 7.1(b)(ii) of this Agreement multiplied by (b) a fraction, the
numerator of which is the number of days that have elapsed between the beginning
of the fiscal year in which the termination occurs and the date of termination
and the denominator of which is the number of days in the fiscal year in which
the termination occurs;
(b) a single cash lump-sum “Severance Payment” equal to two (2) times the sum of
(i) Executive's annual rate of Base Salary in effect immediately prior to
Executive’s termination of employment, and (ii) the Bonus (if any) actually paid
to Executive for the most recently completed fiscal year;
(c) Employer’s direct-to-insurer payment of any group health or other insurance
premiums for a period of eighteen (18) months (subject to Executive’s
eligibility for, and proper and timely election of continued group health
benefits under the Consolidated Omnibus Budget and Reconciliation Act (“COBRA”))
to continue Executive’s coverage under the Company’s group health insurance
plan, group dental plan and, if any, the Company’s group life and disability
insurance plans;
(d) immediate vesting of all outstanding LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited


-3-



--------------------------------------------------------------------------------







partnership interest in the Partnership), Restricted Stock, stock options, and
other equity awards granted to Executive under any of Employer’s equity
incentive plans, except that performance units, outperformance plan interests
and other awards subject to achievement of performance criteria will vest only
to the extent provided in the STAG Industrial, Inc. 2011 Equity Incentive Plan,
as amended (or other applicable equity plan) and the applicable award agreement;
and
(e) continuation of coverage under the Company’s liability insurance for
directors and officers with respect to any of the Executive’s actions as an
officer of the Company during the Term;
provided, however, that all of the following conditions are first satisfied:
(i) Executive reaffirms Executive’s commitment to comply with all surviving
provisions of this Agreement, including Section 9 and Section 10 hereof; and
(ii) Executive executes a Separation Agreement that includes a general release
in favor of Company, and all subsidiary and related entities, and their
officers, directors, shareholders, employees and agents to the fullest extent
permitted by law, drafted by Company and in a form reasonably satisfactory to
Company, and the general release becomes effective in accordance with its terms
no later than thirty (30) days following the date of termination of Executive’s
employment.
If the Company terminates Executive’s employment pursuant to this Section 7.1
before Bonuses are determined and paid for calendar year 2016, then the Bonus
referred to in Section 7.1(b)(ii) hereof shall be equal to the annual rate of
Base Salary. The Severance Payment shall be subject to all legally required and
authorized deductions and tax withholdings and shall be paid on the date that is
the thirtieth (30th) day following the date of termination of Executive’s
employment, provided that Executive has complied with all of the
above-referenced conditions to receiving the Severance Payment.
7.2    Severance Upon Resignation for Good Reason. If Executive resigns from
employment with Employer for Good Reason during the Term and such resignation
qualifies as a “Separation from Service” under Section 409A, Executive shall be
entitled to the “Severance Package” set forth in Section 7.1, on the same terms
and conditions provided therein.
7.3    Severance Upon Change of Control. If during the last year of the Initial
Term or during any Extended Term, a Change of Control (as defined in Section
7.10) occurs and the Company gives notice of non-renewal of this Agreement
within twelve (12) months following such Change of Control, Executive shall be
entitled to the “Severance Package” set forth in Section 7.1, on the same terms
and conditions provided therein.
7.4    Beneficial Excise Tax Treatment. If any payment or benefit received or to
be received by Executive pursuant to this Agreement or otherwise would subject
Executive to any excise tax pursuant to Section 4999 of the Code due to the
characterization of such payment or benefit as an excess parachute payment under
Section 280G of the Code, Executive may elect, in his sole discretion, to reduce
the amounts of any payments or benefits called for under this Agreement in order
to avoid such characterization. To aid Executive in making any election called
for under this Section 7.4, upon the occurrence of any event that might
reasonably be anticipated to give rise to the application of this Section 7.4
(an “Event”), Company shall promptly request a determination in writing by
independent public accountants selected by Employer (the “Accountants”). Unless
Company and Executive otherwise agree in writing, the Accountants, within


-4-



--------------------------------------------------------------------------------







thirty (30) days after the date of the Event, shall determine and report to
Company and Executive whether any reduction in payments or benefits at the
election of Executive would produce a greater after-tax benefit to Executive and
shall provide to Company and Executive a written report containing a
sufficiently detailed quantitative substantiation of their analysis and
presented in a manner that Executive can readily understand. For the purposes of
such determination, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. Company and Executive shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make their
required determination. The Company shall bear all fees and expenses the
Accountants may reasonably charge in connection with their services contemplated
by this Section 7.4. Under no circumstances shall Executive be entitled to any
tax reimbursement or tax gross-up payment by virtue of the occurrence of an
Event or any additional payment or benefit under this Section 7.4.
7.5    Section 409A Compliance. The parties intend for this Agreement either to
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted accordingly.
If this Agreement either fails to satisfy the requirements of Section 409A or is
not exempt from the application of Section 409A, then the parties hereby agree
to amend or to clarify this Agreement in a timely manner so that this Agreement
either satisfies the requirements of Section 409A or is exempt from the
application of Section 409A.
(a)    Notwithstanding any provision in this Agreement to the contrary, if
Executive is a “specified employee” (as defined in Section 409A), any Severance
Payment, severance benefits or other amounts payable under this Agreement that
would be subject to the special rule regarding payments to “specified employees”
under Section 409A(a)(2)(B) of the Code (together, “Specified Employee
Payments”) shall not be paid before the expiration of a period of six (6) months
following the date of Executive’s termination of employment (or before the date
of Executive’s death, if earlier). The Specified Employee Payments to which
Executive would otherwise have been entitled during the six-month period
following the date of Executive’s termination of employment shall be accumulated
and paid as soon as administratively practicable following the first date of the
seventh month following the date of Executive’s termination of employment.
(b)    To ensure satisfaction of the requirements of Section 409A(b)(3) of the
Code, assets shall not be set aside, reserved in a trust or other arrangement,
or otherwise restricted for purposes of the payment of amounts payable under
this Agreement.
(c)    Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than the end of
the year after the year in which such expense was incurred; and (iii) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
(d)    Employer hereby informs Executive that the federal, state, local, and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to change.
Executive acknowledges and understands that Executive should consult with his or
her own personal tax or financial advisor in connection with this Agreement and
its tax consequences. Executive understands and agrees that Employer has no
obligation and no responsibility to provide Executive with any tax or other
legal advice in connection with this Agreement and its tax consequences.
Executive agrees that Executive shall bear sole and exclusive responsibility for


-5-



--------------------------------------------------------------------------------







any and all adverse federal, state, local, and/or foreign tax consequences
(including without limitation any and all tax liability under Section 409A) of
this Agreement to Executive.
7.6    Effect of Death or Disability. If Executive dies or his employment is
terminated by Company upon his experiencing a Disability (as defined in Section
7.10) during the Term, Executive (or his estate) shall be entitled to (a)
payment of his accrued and unpaid Base Salary as of the date of Executive’s
death or termination of employment by the Company upon his experiencing a
Disability; (b) payment of a single cash lump-sum payment equal to the product
of (i) the Bonus referenced in Section 7.1(b)(ii) of this Agreement multiplied
by (ii) a fraction, the numerator of which is the number of days that have
elapsed between the beginning of the fiscal year in which Executive’s death or
termination of his employment occurs and the date of Executive’s death or
termination of employment and the denominator of which is the number of days in
the fiscal year in which Executive’s death or termination of employment occurs;
and (c) payment by Employer of any group health or other insurance premiums for
a period of eighteen (18) months (subject to Executive’s (or his spouse’s)
eligibility for, and proper and timely election of continued group health
benefits under COBRA) to continue Executive’s coverage under the Company’s group
health insurance plan, group dental plan and, if any, the Company’s group life
and disability insurance plans. The payments described in the previous sentence
shall be subject to all legally required and authorized deductions and tax
withholdings, including for wage garnishments, if applicable, to the extent
required or permitted by law, and shall be paid on the thirtieth (30th) day
following the date of termination of Executive’s employment. Payment under this
Section 7.6 shall be made not more than once, if at all. If Executive dies or
his employment is terminated by Company upon his experiencing a Disability
before Bonuses are determined and paid for calendar year 2016, then the Bonus
referred to in Section 7.6(b)(ii) hereof shall be equal to the annual rate of
Base Salary.
7.7    Employment Reference. If Executive’s employment is terminated without
Cause, or Executive resigns for Good Reason, or this Agreement is not renewed by
Company pursuant to a Change of Control, Executive and Employer will negotiate
in good faith to reach an agreement on a neutral statement for termination or
resignation, to the extent necessary or appropriate. This statement will
include, at minimum and as applicable, positions held, date of hire, employment
period and confirmation of salary history (if requested by Executive).
7.8    Ineligibility For Severance. For avoidance of doubt, Executive shall not
be entitled to any Severance Package under this Agreement, and none of
Sections 7.1, 7.2 and 7.3 shall apply to Executive, if at any time during the
Term, either (a) Executive voluntarily resigns or otherwise terminates
employment with Employer other than for Good Reason, (b) Company terminates
Executive’s employment for Cause, or (c) except as provided in Section 7.3,
Company provides Executive with a notice of non-renewal. Effective immediately
upon termination of employment, Executive shall no longer be eligible to
contribute to or to be an active participant in any retirement or benefit plan
covering employees of Employer; provided, however, Executive may effect a
rollover or other transfer of his interests in any such retirement or benefit
plan in accordance with the terms of such plan and applicable law. All other
Employer obligations to Executive shall be automatically terminated and
completely extinguished.
7.9    Taxes and Withholdings. The Employer may withhold from any amounts
payable under this Agreement, including any benefits or Severance Payment, such
federal, state or local taxes as may be required to be withheld pursuant to
applicable law or regulations, which amounts shall be deemed to have been paid
to Executive.


-6-



--------------------------------------------------------------------------------







7.10    Definitions.
(a)    “Cause” shall mean the occurrence during the Term of any of the
following: (i) Executive’s indictment for, formal admission to (including a plea
of guilty or nolo contendere to), or conviction of: a felony, a crime of moral
turpitude, fraud and dishonesty, breach of trust or unethical business conduct,
or any crime involving Employer, (ii) gross negligence or willful misconduct by
Executive in the performance of Executive’s duties which has materially damaged
Employer’s financial position or reputation; (iii) willful or knowing
unauthorized dissemination with the intent to cause harm by Executive of
Confidential Employer Information; (iv) repeated failure by Executive to perform
Executive’s duties that are reasonably and in good faith requested in writing by
the Chief Executive Officer of the Company (the “Delegator”), and which are not
substantially cured by Executive within thirty (30) days following receipt by
Executive of such written request; (v) failure of Executive to perform any
lawful and reasonable directive of the Delegator communicated to Executive in
the form of a written request from the Delegator, which is consistent with the
Employer Business, and which failure Executive does not begin to cure within ten
(10) days following receipt by Executive of such written request or Executive
has not substantially cured within forty-five (45) days following receipt by
Executive of such written request, or (vi) material breach of this Agreement by
Executive which breach has been communicated to Executive in the form of a
written notice from a Delegator, which material breach Executive does not begin
to cure within ten (10) days following receipt by Executive of such written
notice or Executive has not substantially cured within forty-five (45) days
following receipt by Executive of such written notice.
(b)    “Disability” shall mean the occurrence during the Term of a medically
determinable physical or mental impairment of Executive that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months and which either (i) renders Executive unable to engage
in any substantial gainful activity, with or without leave accommodation, for a
period of not less than three (3) months; or (ii) results in Executive receiving
income replacement benefits for a period of not less than three (3) months under
any policy of long-term disability insurance that may be maintained by the
Company for the benefit of its employees.
(c)    “Change of Control” shall have the meaning ascribed to it in the STAG
Industrial, Inc. 2011 Equity Incentive Plan.
(d)    “Good Reason” shall mean the occurrence during the Term of any of the
following: (i) a material breach of this Agreement by Company which is not cured
by Company within thirty (30) days following Company’s receipt of written notice
by Executive to Company describing such alleged breach; (ii) Executive’s Base
Salary is materially reduced by Company; (iii) a material reduction in
Executive’s title, duties and/or responsibilities, or the assignment to
Executive of any duties materially inconsistent with Executive’s position; or
(iv) a material change in the Company headquarters’ geographic location;
provided, however, none of the occurrences described in (i) through (iv) hereof
shall constitute Good Reason unless within ninety (90) days of any such
occurrence Executive provides a Notice of Termination effective no more than
thirty-one (31) days after receipt by the Company and specifying the occurrence.
(e)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and all applicable regulations or guidance promulgated
thereunder.
7.11    Nonduplication of Benefits. Notwithstanding any provision in this
Agreement or in any other Employer benefit plan or compensatory arrangement to
the contrary, but at all times subject to Section 7.4, (a) any payments due
under Section 7.1, Section 7.2 or Section 7.3 shall be made not more than once,
if at all, (b) payments may be due under Section 7.1, Section 7.2 or Section
7.3, but under no


-7-



--------------------------------------------------------------------------------







circumstances shall payments be made under all of or any combination of
Section 7.1, Section 7.2 and Section 7.3, (c) no payments made under Sections
7.1, 7.2 and 7.3 this Agreement shall be considered compensation for purposes of
any benefit plan or compensatory arrangement of Employer, and (d) Executive
shall not be entitled to severance benefits from Employer other than as
contemplated under this Agreement, unless such other severance benefits offset
and reduce the benefits due under this Agreement on a dollar-for-dollar basis,
but not below zero.
8.    No Competition and No Conflict of Interest. Except as otherwise provided
in Section 2.2 of this Agreement, during the Term, Executive must not (a) engage
in any work, paid or unpaid, that creates an actual conflict of interest with
the essential business-related interests of the Employer where such conflict
would materially and substantially disrupt operations, (b) directly or
indirectly, whether as an owner, partner, stockholder, principal, agent,
employee, consultant, or in any other relationship or capacity, engage in, or
acquire any interest in any Person, corporation, partnership or other entity
(other than Company or any entity directly or indirectly controlled by Company)
engaged in the Employer Business, or (c) in any way other than on behalf of and
as an employee of Employer, act as an officer, director, employee, consultant,
shareholder, volunteer, lender, or agent of any business enterprise engaged in
the Employer Business or any business in which Employer becomes actively engaged
during the Term. In addition, Executive agrees not to refer any tenant or
potential tenant of Employer to competitors of Employer, without obtaining
Company’s prior written consent, during the Term. Notwithstanding the foregoing,
Executive’s passive investment in, or passive ownership of, less than five
percent (5%) of the capital stock or other equity interests of any business
entity (including a business entity engaged in the Employer Business) shall not
be treated as a breach of this Section 8. For purposes of this Agreement, the
term “Employer Business” shall mean the acquisition, disposition, development,
redevelopment, ownership, operation, management or financing of single tenant
industrial properties in the United States, and “passive” means no employment or
involvement in management, operations or policy decisions of the business entity
and excludes any service as a director (or equivalent), manager, officer,
employee or consultant or as a general partner or managing member (or
equivalent) of the business entity
9.    Confidentiality. During the Term, Executive has been and will continue to
be given access to a wide variety of information about the Employer, its
affiliates and other related businesses that the Employer considers
“Confidential Employer Information.” As a condition of continued employment,
Executive agrees to abide by Employer’s business policies and directives on
confidentiality and nondisclosure of Confidential Employer Information.
Confidential Employer Information shall mean all information applicable to the
business of the Employer which confers or may confer a competitive advantage
upon the Employer over one who does not possess the information; and has
commercial value in the business of the Employer or any other business in which
the Employer engages or is preparing to engage during Executive’s employment
with Employer. Confidential Employer Information includes, but is not limited
to, information regarding the Employer’s business plans and strategies;
contracts and proposals (including leases and proposed leases); artwork,
designs, drawings and specifications for development and redevelopment projects;
tenants and prospective tenants; suppliers and other business partners and
Employer’s business arrangements and strategies with respect to them; current
and future marketing or advertising campaigns; software programs; codes,
underwriting models, credit analyses, formulae or techniques; rent rolls;
financial information; personnel information; and all ideas, plans, processes or
information related to the current, future and proposed projects or other
business of the Employer that has not been disclosed to the public by an
authorized representative of the Employer, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Employer or enjoined or restrained by a court or arbitrator as
constituting unfair competition. Confidential Employer Information also includes
confidential information of any third party who may disclose such information to
the Employer or Executive in the course of the Employer’s business.


-8-



--------------------------------------------------------------------------------







9.1    Nondisclosure. Executive acknowledges that Confidential Employer
Information constitutes valuable, special and unique assets of the Employer’s
business and that the unauthorized disclosure of such information to competitors
of the Employer, or to the general public, will be highly detrimental to the
Employer. Executive therefore agrees to hold Confidential Employer Information
in strictest confidence. Except as shall occur as and to the extent that
Executive performs his duties to Employer, Executive agrees not to disclose or
allow to be disclosed to any individual or entity, other than those individuals
or entities authorized by the Company, any Confidential Employer Information
that Executive has or may acquire during Executive’s employment by Employer
(whether or not developed or compiled by Executive and whether or not Executive
has been authorized to have access to such Confidential Employer Information).
9.2    Continuing Obligation. Executive agrees that the agreement not to
disclose Confidential Employer Information will be effective during Executive’s
employment and continue even after Executive is no longer employed by Employer.
Any obligation not to disclose any portion of any Confidential Employer
Information will continue indefinitely unless such information (a) has become
public knowledge through no fault of Executive; or (b) has been developed
independently without any reference to any information obtained during
Executive‘s employment with Employer; or (c) must be disclosed in response to a
valid order by a court or government agency or is otherwise required by law.
9.3    Return of Employer Property. On termination of employment with Employer
for whatever reason, or at the request of the Employer before termination,
Executive agrees to promptly deliver to Employer all records, files, computer
disks, memoranda, documents, lists and other information regarding or containing
any Confidential Employer Information, including all copies, reproductions,
summaries or excerpts thereof, then in Executive’s possession or control,
whether prepared by Executive or others. Executive also agrees to promptly
return, on termination or the Employer’s request, any and all Employer property
issued to Executive, including but not limited to computers, cellular phones,
keys and credits cards. Executive further agrees that should Executive discover
any Employer property or Confidential Employer Information in Executive’s
possession after the return of such property has been requested, Executive
agrees to return it promptly to Employer without retaining copies, summaries or
excerpts of any kind.
9.4    No Violation of Rights of Third Parties. Executive warrants that the
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Employer. Executive
agrees not to disclose to Employer, or induce Employer to use, any confidential
or proprietary information or material belonging to any previous employers or
others. Executive warrants that Executive is not a party to any other agreement
that will interfere with Executive’s full compliance with this Agreement.
Executive further agrees not to enter into any agreement, whether written or
oral, in conflict with the provisions of this Agreement while such provisions
remain effective.
10.    Interference with Business Relations.
10.1    Interference with Sellers, Tenants, Brokers and Other Business Partners.
Executive acknowledges that Employer’s seller information, tenant base, broker
network, pipeline, leasing and acquisitions/sales strategies and its other
business arrangements have been developed through substantial effort and
expense, and its nonpublic business information regarding these matters is
confidential and constitutes trade secrets. In addition, because of Executive’s
position, Executive understands that Employer will be particularly vulnerable to
significant harm from Executive’s use of such information for purposes other
than to further Employer’s business interests. Accordingly, Executive agrees
that during Executive’s employment with Employer, and for a period of twelve
(12) months thereafter, regardless of the reason for termination of employment,
Executive will not, either directly or indirectly, separately or in


-9-



--------------------------------------------------------------------------------







association with others, interfere with, impair, disrupt or damage Employer’s
relationship with any of the sellers, tenants, brokers or other business
partners of Employer with whom Executive has had contact, or conducted business,
during the Term of Employment by contacting them for the purpose of inducing or
encouraging any of them to divert or take away business from Employer.
10.2    Interference with Employer’s Employees. Executive acknowledges that the
services provided by Employer’s employees are unique and special, and that
Employer’s employees possess trade secrets and Confidential Employer Information
that is protected against misappropriation and unauthorized use. As such,
Executive agrees that during, and for a period of twelve (12) months after,
Executive’s employment with Employer, regardless of the reason for termination
of employment, Executive will not, either directly or indirectly, separately or
in association with others, interfere with, impair, disrupt or damage Employer’s
business by contacting any Employer employees for the purpose of inducing or
encouraging them to discontinue their employment with Employer.
10.3    Negative Information. During the Term and thereafter, Executive shall
not disclose confidential or negative non-public information or make any
disparaging or defamatory remarks, comments or statements regarding Employer or
its directors, officers, employees, investors, shareholders or advisors and any
affiliates of any of the foregoing (collectively, the “Employer Affiliates”);
provided, however, that nothing contained in this Section 10.3 shall affect any
legal obligation of Executive to respond to mandatory governmental inquiries
concerning the Employer or the Employer Affiliates or to act in accordance with,
or to establish, his rights under this Agreement. Employer likewise agrees that
no one acting with the actual authority of Employer shall disclose negative
non-public information or make any disparaging or defamatory remarks, comments
or statements regarding Executive; provided, however, that nothing contained in
this Section 10.3 shall affect any legal obligation of the Employer or the
Employer Affiliates to respond to mandatory governmental inquiries concerning
Executive or to act in accordance with, or to establish, the rights of the
Employer and the Employer Affiliates under this Agreement.
10.4    Post-Termination Noncompetition. For a period of twelve (12) months
following the termination of Executive’s employment with the Employer,
regardless of the reason for termination of employment, Executive will not
engage in Competitive Activities (as hereinafter defined). Notwithstanding any
other provision herein to the contrary, this Section 10.4 shall terminate and be
null and void if the Employer terminates Executive’s employment without Cause,
or Executive resigns from employment with Employer for Good Reason, or if the
Employer elects to send Executive notice of non-renewal pursuant to Section 3
hereof. The term “Competitive Activities,” for purposes of this Section 10.4,
shall mean the taking of any of the following actions by Executive:
(a) Executive’s direct or indirect participation (for his own account or jointly
with others) in the management of, or as an employee, board member, partner,
manager, member, joint venturer, representative or other agent of, or advisor or
consultant to, any other business operation if a material portion (either in
comparison to the size of Employer’s Business or, if smaller, to such business
operation’s business) of such operation is engaging in the Employer Business or
any business in which Employer has been actively engaged at the time of the
termination of Executive’s employment with Employer (a “Competitive Operation”);
(b) Executive’s investment in, or ownership of, the capital stock or other
equity interests in any business entity that is a Competitive Operation; or
(c) Executive’s lending of funds for the purpose of establishing or operating
any Competitive Operation, or otherwise giving advice to any Competitive
Operation, or lending or allowing his name or reputation to be used by any
Competitive Operation or otherwise allowing his skill, knowledge or experience
to be so used. Notwithstanding the foregoing, Executive’s passive investment in,
or passive ownership of, up to five percent (5%) of the capital stock or other
equity interests of any business entity (including a business entity engaged in
the Employer Business) shall not be treated as a breach of this Section 10.4.
For purposes of this Section 10.4, “Employer Business” and “passive” have the
meanings set forth in Section 8 above and “material portion” shall mean


-10-



--------------------------------------------------------------------------------







that either (i) the total assets engaged in a Competitive Operation exceeds 20%
of such business operation’s total assets or (ii) the total assets engaged in a
Competitive Operation of such business operation equals or exceeds 20% of the
Employer’s Business. This Section 10.4 governs the period of time following
Executive’s employment with Employer, and Section 8 above governs during the
Term.


11.    Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 8 through 10 of this Agreement inclusive
(collectively “Covenants”) would cause irreparable injury and continuing harm to
Employer for which there will be no adequate remedy at law, and agrees that
Employer shall be entitled to temporary and preliminary injunctive relief upon a
showing of a likelihood of such a breach, and shall be entitled to permanent
injunctive relief upon establishing such a breach, to the fullest extent allowed
by Massachusetts law, without the necessity of proving irreparable harm or
actual damages or of posting any bond or other security.
12.    Agreement to Arbitrate.
12.1    Mandatory Arbitration. Any dispute or controversy arising out of or
relating to any interpretation, construction, performance, termination or breach
of this Agreement, will be settled by final and binding arbitration by a single
arbitrator to be held in Boston, Massachusetts, in accordance with the American
Arbitration Association national rules for resolution of employment disputes
then in effect, except as provided herein. The arbitrator selected shall have
the authority to grant any party all remedies otherwise available by law,
including injunctions, but shall not have the power to grant any remedy that
would not be available in a state or federal court. The arbitrator shall have
the authority to hear and rule on dispositive motions (such as motions for
summary adjudication or summary judgment). The arbitrator shall have the powers
granted by Massachusetts law and the rules of the American Arbitration
Association which conducts the arbitration, except as modified or limited
herein. In aid of arbitration, either party may seek temporary and/or
preliminary injunctive relief in the Business Litigation Session of the Suffolk
County Massachusetts Superior Court (or in a regular session of that court if
the case is not accepted into the Business Litigation Session).
12.2    Principles Governing Arbitration. Notwithstanding anything to the
contrary in the rules of the American Arbitration Association, the arbitration
shall provide (i) for written discovery and depositions as provided under
Massachusetts law and (ii) for a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is based
which shall be issued no later than thirty (30) days after a dispositive motion
is heard and/or an arbitration hearing has completed. Except in disputes where
Executive asserts a claim otherwise under a state or federal statute prohibiting
discrimination in employment (a “Statutory Discrimination Claim”), each side
shall split equally the fees and administrative costs charged by the arbitrator
and American Arbitration Association. In disputes where Executive asserts a
Statutory Discrimination Claim against Employer, Executive shall be required to
pay the American Arbitration Association’s filing fee only to the extent such
filing fee does not exceed the fee to file a complaint in state or federal
court. In such cases where Executive asserts a Statutory Discrimination Claim,
Employer shall pay the balance of the arbitrator’s fees and administrative
costs.
12.3    Rules Governing Arbitration. Executive and Employer shall have the same
amount of time to file any claim against any other party as such party would
have if such a claim had been filed in state or federal court. In conducting the
arbitration, the arbitrator shall follow the rules of evidence of the
Commonwealth of Massachusetts (including but not limited to all applicable
privileges), and the award of the arbitrator must follow Massachusetts and/or
federal law, as applicable.


-11-



--------------------------------------------------------------------------------







12.4    Selection of Arbitrator. The arbitrator shall be selected by the mutual
agreement of the parties. If the parties cannot agree on an arbitrator, the
parties shall alternately strike names from a list provided by the American
Arbitration Association until only one name remains.
12.5    Arbitrator Decision. The decision of the arbitrator will be final,
conclusive and binding on the parties to the arbitration. In disputes where
Executive asserts a Statutory Discrimination Claim, reasonable attorneys’ fees
shall be awarded by the arbitrator based on the same standard as such fees would
be awarded if the Statutory Discrimination Claim had been asserted in state or
federal court. Judgment may be entered on the arbitrator's decision in any court
having jurisdiction.
13.    General Provisions.
13.1    Successors and Assigns. The rights and obligations of Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer. The Employer will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) or
assignee to all or substantially all of the business and/or assets of the
Employer to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession or assignment had taken place. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this Agreement
without Employer’s written consent.
13.2    Nonexclusivity of Rights. Except as expressly provided in this
Agreement, Executive is not prevented from continuing or future participation in
any Employer benefit, bonus, incentive or other plans, programs, policies or
practices provided by Employer subject to the terms and conditions of such
plans, programs, or practices.
13.3    Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.
13.4    Attorneys’ Fees. Each side will bear its own attorneys’ fees in any
dispute except as provided in Section 12.5.
13.5    Severability. In the event any provision of this Agreement is found to
be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
13.6    Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing Employer, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.


-12-



--------------------------------------------------------------------------------







13.7    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. Except as and to
the extent that Section 12 does not properly apply, each party consents to the
jurisdiction and venue of the state or federal courts in Suffolk County,
Massachusetts in any action, suit, or proceeding arising out of or relating to
this Agreement.
13.8    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.
13.9    Survival. The following provisions shall survive Executive’s employment
with Employer to the extent reasonably necessary to fulfill the parties’
expectations in entering this Agreement: Section 7 (“Termination of
Employment”), Section 9 (“Confidentiality”), 10 (“Interference with Business
Relations”) Section 11 (“Injunctive Relief”), Section 12 (“Agreement to
Arbitrate”), Section 13 (“General Provisions”), and Section 14 (“Entire
Agreement”).
14.    Entire Agreement. This Agreement, together with the other agreements and
documents governing the benefits described in this Agreement, constitute the
entire agreement among the parties relating to this subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Board of Directors of the Company and
Executive. No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.


-13-



--------------------------------------------------------------------------------









THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.


STAG INDUSTRIAL, INC.




Dated: February 25, 2016        By: /s/ Benjamin S. Butcher
Name: Benjamin S. Butcher
Title: President and Chief Executive Officer



STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P.


By: STAG Industrial GP, LLC, its sole general partner




Dated: February 25, 2016        By: /s/ Benjamin S. Butcher
Name: Benjamin S. Butcher
Title: President


PETER S. FEAREY




Dated: February 25, 2016        /s/ Peter S. Fearey
Address:







-14-

